2022 IL 126729



                                         IN THE
                                SUPREME COURT
                                             OF
                          THE STATE OF ILLINOIS




                                    (Docket No. 126729)

               THE PEOPLE OF THE STATE OF ILLINOIS, Appellant, v.
                       KELVIN T. HARTFIELD, Appellee.


                                Opinion filed April 21, 2022.



        JUSTICE GARMAN delivered the judgment of the court, with opinion.

        Chief Justice Anne M. Burke and Justices Theis, Michael J. Burke, and
     Overstreet concurred in the judgment and opinion.

        Justice Carter specially concurred, with opinion, joined by Justice Neville.



                                         OPINION

¶1       Defendant fired a gun at four police officers and was ultimately convicted of
     armed robbery (720 ILCS 5/18-2(a)(2) (West 2016)) and four counts of aggravated
     discharge of a firearm (id. § 24-1.2(a)(3)). The appellate court vacated three of the
       four aggravated discharge convictions and remanded for resentencing but otherwise
       affirmed. 2020 IL App (4th) 170787.

¶2        The central issue in this case is whether a single shot in the direction of multiple
       peace officers can support multiple convictions of aggravated discharge. We also
       address defendant’s request for cross-relief.


¶3                                       BACKGROUND

¶4         There are three distinct legal issues before us. The appellate court sufficiently
       presented the facts in their entirety. Id. ¶¶ 10-36. We present only those relevant to
       our disposition.


¶5                                    Aggravated Discharge

¶6         Police suspected defendant of robbing a gas station. After locating defendant,
       four officers confronted him. Defendant ran. As he was running, he fired a gun in
       the direction of the officers. Officers returned fire. No officers were hit, but
       afterwards, they found what appeared to be bullet holes near where at least one of
       the officers had been standing. It is unclear how many shots defendant fired at the
       officers, but there is evidence that he fired more than one shot.


¶7                                         Speedy Trial

¶8         Defendant was arrested on July 27, 2016. The State sought, and was granted,
       six continuances so that it could obtain forensic analysis on fingerprint and DNA
       evidence.

¶9         On August 30, 2016, at the hearing on the State’s first motion for continuance,
       defendant’s case number was called. Defendant’s counsel immediately objected in
       the following manner:

              “Judge, he’s in custody. Ready for trial. Please note my objection to the
          State’s motion.”

¶ 10      The Champaign County circuit court ultimately responded:




                                                -2-
             “We’ll show the State’s motion to continue. Objection. This is pursuant to
          725 ILCS 5/114-4, 725 ILCS 5/103-5(c). I’ll note the objection. The objection’s
          overruled. We’ll continue these matters, September 27, 9:00, this courtroom.”

¶ 11       The State and the circuit court then addressed the State’s outstanding motion to
       collect standards from defendant. The State renewed that motion, and the court
       instructed the State to prepare an order.

¶ 12      Defendant ultimately went to trial on March 6, 2017.


¶ 13                           Number of Discharges Prosecuted

¶ 14       Defendant was charged with armed robbery (720 ILCS 5/18-2(a)(2) (West
       2016)) and four separate counts of aggravated discharge of a firearm (id. § 24-
       1.2(a)(3)). The charging instrument included four counts. They were identical save
       for the name of the officer at issue in each count:

             “That on July 26, 2016, in Champaign County, Kelvin D Hartfield
          committed the offense of

             AGGRAVATED DISCHARGE OF A FIREARM
             Class X Felony SENTENCING RANGE 10                          to   45   YEARS
          INCARCERATION

              in that the said defendant knowingly discharged a firearm in the direction
          of [officer’s name], a person he knew to be a peace officer and, at the time,
          [officer’s name] was engaged in the execution of his official duties,

              in violation of 720 Illinois Compiled Statutes 5/24-1.2(a)(3).”

¶ 15       During closing arguments, the State recounted each officer’s testimony that
       they had been fired upon by defendant. The State continued:

               “Incidentally, sounds like, it seems like most logically, although obviously
          we don’t, we can’t know this, but it seems likely there were probably three shots
          fired by the Defendant. When the revolver’s found, of course, there are three
          expended cartridges inside, three casings left with the bullets already fired, two
          still live rounds in there. That’s consistent with essentially what the officers




                                              -3-
          said. I don’t want you to be troubled, I suggest to you you don’t need to be
          troubled by the fact that we’ve got four officers who are charged with being
          victims of this offense and only three bullets possibly fired. Now, could the
          Defendant have reloaded later? Something like that could have happened. It’s
          entirely possible that he shot more than three, but let’s work just—let’s give the
          benefit of the doubt, let’s work with the proposition that maybe only three shots
          got fired. Does that mean there are only three counts? No. You could do five
          counts on one bullet, if you needed to.

              The issue is not how many shots were fired, the issue is how many people
          got shot toward. If you got a bunch of people in a huddle hugging each other,
          you take one shot towards the huddle, you’re shooting in the direction of all of
          those people. So it’s not a matter of, did he pull the trigger three times, therefore
          there’s three counts. It’s an issue of how many people did he shoot at, and that’s
          four. He shot at all four of those officers.”

¶ 16      In its petition for leave to appeal to this court, the State acknowledged:

              “The State charged defendant with four counts of aggravated discharge of a
          firearm. [Citation.] In doing so, the State relied on the number of officers at
          whom defendant fired and not the number of shots he fired. [Citation.]
          Similarly, during closing argument, the State took the position that regardless
          of the number of shots fired, four guilty verdicts were appropriate because
          defendant had fired in the direction of four police officers. [Citations.]”


¶ 17                            Mid-Deliberation Jury Instruction

¶ 18       Prior to deliberations, the jury was instructed: “A person commits the offense
       of aggravated discharge of a firearm when he knowing[ly] discharges a firearm in
       the direction of a person he knows to be a peace officer, while the officer is engaged
       in the execution of his official duties.”

¶ 19       The following instruction was then repeated, in its entirety, four times—once
       for each officer:

              “To sustain the charge of aggravated discharge of a firearm in the direction
          of [officer’s name], the State must prove the following propositions. First




                                                -4-
          proposition, that the Defendant knowingly discharged a firearm. Second
          proposition, that the Defendant discharged a firearm in the direction of
          [officer’s name]. Third proposition, that the Defendant knew that [officer’s
          name] was a peace officer. And fourth proposition, that the Defendant did so
          while the peace officer was engaged in the execution of his official duties.

             If you find from your consideration of all the evidence that each one of these
          propositions has been proved beyond a reasonable doubt, you should find the
          Defendant guilty. If you find from your consideration of all the evidence that
          any one of these propositions has not been proved beyond a reasonable doubt,
          you should find the Defendant not guilty.”

¶ 20      During deliberations, the jury sent the following note to the circuit court:

              “Does suspect need
          to know there were 4
          cops on the scene in the
          area where gun was fired
          [followed here by what
          appears to be a question
          mark, perhaps scribbled
                                       - -- - 1+±6.r.A...2.:£.Qf'as.i..nhl..i....--f....:_,_:::b.,,,,o,..,_+_-th,.,..i..::..:=.__ __
          out] to be guilty of all                            c,I, e::f-..,.,.,datb t:
                                                                               If. bi,,U,.l ~ . . _ -~ -- -
          four      counts      of     - - ---1+--''-"'-"'=$-             p~~-G.f..::i,
                                                                                    ~ ._.c_.e....,v...., ___ _ __ _
          [aggravated] discharge
          of firearm?

              third Proposition: That the defendant knew that ______ was peace officer.”

¶ 21       The circuit court and the State began discussing what the answer might be. The
       court at times treated the note as presenting a single question and at other times as
       presenting two questions. The State repeatedly referred to two “parts” that needed
       to be answered. The court tentatively concluded that the answer to the first question
       was “no,” and in response, the State asked for the court to read the aggravated
       discharge jury instruction again. After doing so, the State agreed with the court’s
       answer to the “first one.” The State continued, however, by agreeing with the
       court’s concern that the jury still had to find, beyond a reasonable doubt, as to each
       individual officer.




                                                     -5-
¶ 22       At this point, defense counsel interjected for the first time by saying: “Judge,
       please note my objection to any—I believe the appropriate response is, you’ve been
       instructed as to the law. Please note my objection to any—anything beyond that.”
       The circuit court and the State then began to discuss the “second question.” The
       court presented an answer, noting that under this proposed instruction, the jury
       “may determine that two of the officers weren’t in the line of fire, one was, two
       were, or three were.” The State ultimately agreed with the court’s second answer
       by saying, “I think that seems fair.” Defense counsel did not give any input or make
       any indication that this answer was unsatisfactory. The court then noted defense
       counsel’s objection before stating that the decision had been made. The following
       response was then sent to the jury:

              “Question #1

              No

              Question #2

             You must determine based on the evidence which officer or officers, if any,
          may have been in the line of fire when the firearm was discharged.”

¶ 23       The jury returned a guilty verdict on all five counts. In his posttrial motion,
       defendant wrote:

              “The Court erred by giving further instructions to the jury during
          deliberations and while they had questions about the law as it related to
          Aggravated Discharge of a Firearm. The jury had been given all of the
          instructions required to render a verdict and did not need further clarification
          by the Court. The Court should have instructed the jury they were to follow the
          law as they had been previously instructed. Within minutes of giving further
          instructions to the jury, the jury returned guilty verdicts.”


¶ 24                                 Sentencing and Appeal

¶ 25      After denying defendant’s posttrial motion, the circuit court held a sentencing
       hearing. The court imposed a sentence of 40 years’ imprisonment on the armed
       robbery conviction and concurrent sentences of 10 years’ imprisonment for three




                                              -6-
       of the aggravated discharge convictions. On the fourth aggravated discharge
       conviction, the court imposed a discretionary consecutive sentence of 40 years’
       imprisonment based on its understanding that defendant had aimed at, and came
       very close to hitting, that particular officer.

¶ 26       On appeal, defendant raised six issues. Relevant here, he raised a speedy trial,
       public trial, and jury instruction issue. After the first round of briefs, the appellate
       court was left with reservations about the four aggravated discharge convictions
       and ordered supplemental briefing on the question of whether these convictions
       violated the one-act, one-crime doctrine of People v. King, 66 Ill. 2d 551, 566
       (1977). 2020 IL App (4th) 170787, ¶ 72.

¶ 27       In its opinion, the appellate court found no speedy trial or public trial violation
       and no reversible error on the jury instruction issue. On the multiple convictions
       issue, it first determined that the State had effectively prosecuted defendant based
       on his firing a single shot at four officers. Id. ¶ 75. Consequently, the court
       considered whether a single discharge could support multiple convictions. The
       court concluded that the one-act, one-crime rule did not apply because the unit of
       prosecution for an aggravated discharge was based on the number of discharges,
       rather than the number of officers in the direction of discharge. Id. ¶ 90. Thus, by
       its own terms, the statute imposed only a single conviction in this case. Id. ¶ 91.
       The court ultimately vacated three of the four aggravated discharge convictions and
       remanded for resentencing. Id. ¶ 94. It otherwise affirmed the circuit court’s
       judgment. Id.

¶ 28       Both the State and defendant appealed to this court. Ill. S. Ct. R. 315 (eff. Oct.
       1, 2019). We allowed the State’s petition and held defendant’s petition. After the
       State’s opening brief, defendant requested cross-relief.


¶ 29                                        ANALYSIS

¶ 30                                        Speedy Trial

¶ 31       We begin with defendant’s request for cross-relief. Defendant first argues that
       his right to a speedy trial was violated because he was not brought to trial within
       120 days of being brought into custody.




                                                -7-
¶ 32       The people of Illinois possess both constitutional and statutory rights to a
       speedy trial. U.S. Const., amends. VI, XIV; Ill. Const. 1970, art. I, § 8; 725 ILCS
       5/103-5(a) (West 2020). Although Illinois’s speedy trial statutes implement the
       constitutional right, the statutory and constitutional rights are not coextensive.
       People v. Sandoval, 236 Ill. 2d 57, 67 (2010). Defendant claims only a statutory
       violation.

¶ 33       Defendant concedes that he has “forfeited” this issue. He asks us to excuse this
       “procedural forfeiture” on plain error or ineffective assistance grounds. The State
       asserts that defendant “waived” it because he failed to raise it in a pretrial motion
       to dismiss and in a posttrial motion. Under Illinois law, a defendant must make a
       pretrial motion to dismiss the case for a statutory speedy trial violation “within a
       reasonable time after the defendant has been arraigned.” 725 ILCS 5/114-1(a)(1),
       (b) (West 2016). “Any motion not filed within such time or an extension thereof
       shall not be considered by the court and the grounds therefor *** are waived.” Id.
       § 114-1(b). Putting aside the question of whether defendant has “forfeited” or
       “waived” his speedy-trial right and the attendant question of whether plain-error
       review is appropriate, we hold that no error occurred.

¶ 34       Defendant acknowledges that, if the first continuance was lawful, then no
       speedy-trial violation occurred. He challenges that continuance on two grounds.
       First, he argues that defense counsel demanded trial at the hearing on the first
       continuance by saying: “Judge, he’s in custody. Ready for trial. Please note my
       objection to the state’s motion.”

¶ 35       A defendant in custody must be tried within 120 days from the date she was
       taken into custody unless delay is occasioned by the defendant. Id. § 103-5(a).
       Delay is considered to be agreed to by the defendant unless “she objects to the delay
       by making a written demand for trial or an oral demand for trial on the record.” Id.
       From this statutory language, it is clear that a mere objection to delay does not
       suffice to invoke the statutory speedy-trial right. Rather, the defendant must make
       an objection specifically by demanding trial. “The statute does not mandate any
       ‘magic words’ constituting a demand for trial, but it requires some affirmative
       statement in the record requesting a speedy trial.” (Emphasis in original.) People v.
       Phipps, 238 Ill. 2d 54, 66 (2010). We have explained that the speedy-trial right is
       properly used as a shield against any attempt to place the defendant’s trial date




                                               -8-
       outside the 120-day period but that it may be improperly used as a sword after the
       fact to defeat a conviction. People v. Cordell, 223 Ill. 2d 380, 390 (2006).
       Consequently, the statute puts the onus on a defendant to take affirmative action
       when she becomes aware that her trial is being delayed. Id. at 391. The defendant
       may not camouflage her intent or hide the demand from the prosecutor’s notice.
       People v. Huff, 195 Ill. 2d 87, 94 (2001).

¶ 36       Here, defendant’s statement of custodial status and readiness for trial does not,
       by itself, equate to a demand that the government set in motion the necessary
       machinery to try him within 120 days. Defendant cites People v. Murray, 379 Ill.
       App. 3d 153, 161-62 (2008), for the proposition that a recognized objection to delay
       coupled with “language that would be used only in reference to [his] speedy trial
       right” is sufficient to invoke the right. As the appellate court pointed out, however,
       Murray is distinguishable in two ways. First, the defendant in Murray stated his
       desire “that the delay be attributed to the State,” whereas here, defendant merely
       stated that he was in custody and ready for trial. Id. at 161. The statement from
       Murray is directly related to the speedy-trial right, whereas the statement here is
       related to delay in general—or even, perhaps, to defendant’s second argument,
       discussed below, that the State’s motion was deficient in some way. Defendant
       argues that his custodial status was irrelevant apart from his statutory right to
       speedy trial, but the question under Murray is whether the statement includes
       language “that would be used only in reference to [his] speedy trial right.” A
       statement of custodial status may be used in reference to many aspects of a
       defendant’s case apart from speedy-trial concerns.

¶ 37       Second, we agree with the appellate court that a circuit court’s recognition of
       the alleged demand is relevant. The fact that a circuit court recognizes an objection
       as a demand for trial, or as otherwise invoking the speedy-trial right, is weighed
       differently than a circuit court’s recognition of a mere objection. Where the circuit
       court recognizes the objection as a demand for trial, there is a more complete
       understanding that an affirmative demand has been made and understood. Here, the
       circuit court only recognized an objection without recognizing the objection as a
       demand for trial.

¶ 38        Because defendant did not demand trial, he is considered to have agreed to the
       first continuance, and this first argument fails. Defendant makes no argument that




                                               -9-
       counsel was ineffective for failing to demand trial at the hearing on the first
       continuance. Rather, he argues counsel was ineffective for failing to file a pretrial
       or posttrial motion on this issue. Counsel is not ineffective for failing to file futile
       motions. Phipps, 238 Ill. 2d at 65, 70. Consequently, trial counsel was not
       ineffective.

¶ 39       Defendant’s second challenge to the first continuance is that the circuit court
       abused its discretion in granting it because the State failed to show due diligence in
       obtaining material evidence. The speedy-trial statute provides that, if the court
       determines that the State has exercised due diligence to obtain material evidence or
       DNA evidence, the court may continue the case on application of the State for 60
       or 120 days, respectively. 725 ILCS 5/103-5(c) (West 2016). The State’s first
       motion for continuance represented that, within 22 days of the crime and 20 days
       of defendant’s arrest, the State had collected material evidence and delivered it to
       the laboratory for forensic analysis. The motion further represented that, as of the
       day before the hearing on the first continuance, the lab indicated that the evidence
       had been received, that analyses had been assigned and were pending, and that no
       reports were yet available. We find no abuse of discretion in the circuit court’s
       determination that the State had exercised due diligence based upon this motion
       and timeline. We decline the defendant’s request to require something more than
       what was done here. We note that defendant also challenges the third motion for
       continuance, but given that the first motion was properly granted, we need not
       address that challenge. Given this holding, counsel was not ineffective for failing
       to raise this issue in a pretrial or posttrial motion.


¶ 40                                     Jury Instructions

¶ 41       Defendant next argues that his rights to due process and to a jury trial were
       violated by the two answers included in the mid-deliberation instruction. U.S.
       Const., amends. V, VI, XIV; Ill. Const. 1970, art. I, §§ 2, 8, 13. Specifically,
       defendant argues that the first answer eliminated the knowledge element from all
       four counts of aggravated discharge. Defendant argues that the circuit court should
       have responded “Yes” to the first question. On the second answer, defendant argues
       that this was an incorrect statement of law, which lowered the State’s burden of
       proof by instructing the jury that it only had to determine that the officers may have




                                                - 10 -
       been in the line of fire, rather than that the officers were in the direction of
       discharge.

¶ 42       A jury instruction error, although one of constitutional magnitude, is not
       necessarily a structural error and therefore does not result in automatic reversal.
       Neder v. United States, 527 U.S. 1, 8-15 (1999); People v. Washington, 2012 IL
       110283, ¶ 59. If the error was preserved, then harmless-error analysis applies.
       People v. Herron, 215 Ill. 2d 167, 181-82 (2005) (citing People v. Thurow, 203 Ill.
       2d 352, 363 (2003)). If the error was forfeited, then plain-error analysis applies. Id.
       at 182.

¶ 43       The parties dispute whether these issues were forfeited. The State argues that
       defendant did not object on these specific grounds at trial nor raise them in his
       posttrial motion. Essentially, the State argues that defendant objected to the giving
       of the mid-deliberation instruction but failed to object to the content of the
       instruction. Defendant concedes that he did not expressly argue against the legal
       accuracy of the instruction, but he argues that, by objecting to giving any additional
       instruction, he necessarily objected to the content of that additional instruction.

¶ 44        “Generally, a defendant forfeits review of any putative jury instruction error if
       the defendant does not object to the instruction or offer an alternative instruction at
       trial and does not raise the instruction issue in a posttrial motion.” Herron, 215 Ill.
       2d at 175. “The so-called waiver principle encourages the defendant to raise issues
       before the trial court, allowing the court to correct its own errors before the
       instructions are given, and consequently disallowing the defendant to obtain a
       reversal through inaction.” Id. (citing People v. Ford, 19 Ill. 2d 466, 478-79
       (1960) (“An accused may not sit idly by and allow irregular proceedings to occur
       without objection and afterwards seek to reverse his conviction by reason of those
       same irregularities.”)). Defendant properly points out that this rule does not require
       that the objections at trial and in the posttrial motion be exactly identical in order
       to be preserved on review (People v. Mohr, 228 Ill. 2d 53, 65 (2008)), but here we
       are dealing with a different situation: defendant properly raised one issue below
       and raises a different one now.

¶ 45      The two issues are distinct and warrant different standards of review. People v.
       Pierce, 226 Ill. 2d 470, 475 (2007) (“Although the giving of jury instructions is
       generally reviewed for an abuse of discretion, when the question is whether the jury



                                               - 11 -
       instructions accurately conveyed to the jury the law applicable to the case, our
       review is de novo.”). Determining whether the decision to give an additional
       instruction was proper requires us to test the circumstances surrounding the
       decision to give that instruction. Determining whether the instruction itself is
       legally correct, however, requires us to test the content of the instruction for legal
       accuracy.

¶ 46        Although in some cases an objection to the giving of an instruction is
       necessarily based on the content of the instruction itself, we do not believe that is
       the case here. First, defendant’s contemporaneous objection occurred before the
       entirety of the response had been drafted. Second, defendant’s proffered instruction
       did not include any clarification or answer to the jury’s question, thereby suggesting
       that the proper course of action was to decline to give any substantive response.
       Third, defendant’s posttrial motion specifically argued that the jury had been given
       all the instruction it needed and that the circuit court should have instructed the jury
       it was to follow those previous instructions.

¶ 47       All of these points relate to the decision to give a substantive answer to the
       jury’s question.

          “The general rule when a trial court is faced with a question from the jury is
          that the court has a duty to provide instruction to the jury when the jury has
          posed an explicit question or requested clarification on a point of law arising
          from facts about which there is doubt or confusion.” People v. Millsap, 189 Ill.
          2d 155, 160 (2000).

       “This is true even though the jury was properly instructed originally.” People v.
       Childs, 159 Ill. 2d 217, 229 (1994). “If the question asked by the jury is unclear, it
       is the court’s duty to seek clarification of it.” Id. “Nevertheless, a trial court may
       exercise its discretion to refrain from answering a jury question under appropriate
       circumstances.” Millsap, 189 Ill. 2d at 161. Here, the jury asked a specific question
       regarding the knowledge element of the offense. That question, about whether
       defendant had to know the precise number of officers on scene to be convicted of
       an equal number of aggravated discharge offenses, was a fair question that was not
       answered by the original instructions. As even defendant says in his brief, the jury’s
       note evinced some confusion on another issue, as well: whether the officers had to
       be merely “on scene” rather than “in the direction of” discharge. The circuit court



                                                - 12 -
       was clearly obligated to provide some kind of substantive answer to the jury’s
       explicit question and implicit confusion.

¶ 48       The question raised now, however, is whether the content of the mid-
       deliberation instruction was erroneous. The circuit court did not have an
       opportunity to consider the propriety of the instruction’s legal content because no
       specific objection was made to it and because defense counsel did not participate
       in the crafting of the response in any way. A mere objection to a proffered jury
       instruction is not sufficient to preserve every single instructional issue that might
       arise from it. Nor will making an objection on a specific issue preserve all others
       for review. We conclude that, in this case, defendant has forfeited his objection to
       the legal accuracy of the mid-deliberation instruction.

¶ 49        Nevertheless, we will review unpreserved jury instruction errors pursuant to
       Illinois Supreme Court Rule 451(c) (eff. Apr. 8, 2013), which provides that
       “substantial defects [in jury instructions] are not waived by failure to make timely
       objections thereto if the interests of justice require.” “Rule 451(c) is coextensive
       with the ‘plain error’ clause of Supreme Court Rule 615(a), and we construe these
       rules ‘identically.’ ” Herron, 215 Ill. 2d at 175 (citing People v. Armstrong, 183 Ill.
       2d 130, 151 n.3 (1998)). The plain-error clause of Rule 615(a) provides: “Plain
       errors or defects affecting substantial rights may be noticed although they were not
       brought to the attention of the trial court.” Ill. S. Ct. R. 615(a) (eff. Jan. 1, 1967).

¶ 50        Plain error occurs where “(1) the evidence is close, regardless of the seriousness
       of the error, or (2) the error is serious, regardless of the closeness of the evidence.”
       Herron, 215 Ill. 2d at 187. In the first instance, the defendant must show that clear
       or obvious error occurred and that the evidence was so closely balanced that the
       error alone severely threatened to tip the scales of justice against him. In the second
       instance, the defendant must show that clear or obvious error occurred and that the
       error was so serious that it affected the fairness of the defendant’s trial and
       challenged the integrity of the judicial process. Id. “Prejudice to the defendant is
       presumed because of the importance of the right involved, ‘regardless of the
       strength of the evidence.’ ” (Emphasis in original.) Id. (quoting People v. Blue, 189
       Ill. 2d 99, 138 (2000)). “In both instances, the burden of persuasion remains with
       the defendant.” Id. Plain-error review is designed to protect both the defendant’s
       rights and the integrity of the judicial system. Id. at 177. We have held that a jury




                                                - 13 -
       instruction error rises to the level of plain error only when it “ ‘creates a serious risk
       that the jurors incorrectly convicted the defendant because they did not understand
       the applicable law, so as to severely threaten the fairness of the trial.’ ” Id. at 193
       (quoting People v. Hopp, 209 Ill. 2d 1, 8 (2004)).

¶ 51        Inherent in plain-error analysis is a determination of whether any error
       occurred. The function of jury instructions is to provide the jury with accurate legal
       principles to apply to the evidence so it can reach a correct conclusion. Hopp, 209
       Ill. 2d at 8. Whether the jury instructions accurately conveyed to the jury the
       applicable law is reviewed de novo. Pierce, 226 Ill. 2d at 475. “We must determine
       whether the instructions, taken as a whole, fairly, fully, and comprehensively
       apprised the jury of the relevant legal principles.” People v. Parker, 223 Ill. 2d 494,
       501 (2006); People v. Terry, 99 Ill. 2d 508, 516 (1984) (“Instructions in criminal
       cases must be read as a whole. ‘It is sufficient if the series of instructions,
       considered as a whole, fully and fairly announce the law applicable to the respective
       theories of the People and the defense.’ ” (quoting People v. Kolep, 29 Ill. 2d 116,
       125 (1963))). Although jury instructions should be considered as a whole and not
       in isolation, “this proposition rests on the assumption that the jury instructions
       clearly and properly inform the jurors of the law.” People v. Alvine, 173 Ill. 2d 273,
       290 (1996).

¶ 52      Although the trial court’s response includes two answers, there is arguably only
       one question presented by the jury’s note. The court did not seem to have been
       confused as to the number of questions being asked. Neither did the State and, as
       we have discussed, defense counsel did not participate. We proceed with our
       analysis because this particular oddity does not affect the outcome.

¶ 53       Regardless of whether the first answer—“No”—is an accurate statement of law,
       the second answer—“You must determine based on the evidence which officer or
       officers, if any, may have been in the line of fire when the firearm was
       discharged”—is not an accurate statement of law. The offense of aggravated
       discharge requires the jury to determine whether a peace officer was in the direction
       of discharge; but the second answer instructed the jury to determine whether a
       peace officer may have been in the line of fire. If the phrase “in the line of fire” has
       the exact same meaning as “in the direction of,” then the court improperly
       instructed the jury on the burden of proof by instructing it to determine whether an




                                                 - 14 -
       officer “may have been in the direction of discharge” rather than whether an officer
       “was in the direction of discharge.” (Emphases added.)

¶ 54       On the other hand, if the two phrases are not equivalent, then the court
       instructed the jury to determine a fact that is not required by the statute. The
       appellate court employed a useful hypothetical to show how it concluded that the
       two phrases are distinct:

          “[L]et us say that, with the intention of merely scaring A, B carefully aims at a
          window to the side of A and shoots out the glass. A would not be in the line of
          fire, and, when pulling the trigger, B would know that A was not in the line of
          fire. Nevertheless, B would fire in A’s direction, and B would know he was
          firing in A’s direction.” 2020 IL App (4th) 170787, ¶ 69.

¶ 55        This distinction is a reasonable one, but even if the two phrases are distinct, we
       would conclude that the second answer is legally incorrect. In the appellate court’s
       hypothetical, A was “in the direction of” discharge while not being “in the line of
       fire,” but the circuit court here instructed the jury to determine whether A “may
       have been in the line of fire.” (Emphasis added.) That would be a different task than
       determining whether A “was in the direction of” discharge, because it would require
       the jury to determine if the “expected path of gunfire,” as the appellate court defined
       it, may have ever crossed over A. This fact is not required by the statute. The only
       fact required by statute is that the firearm is discharged “in the direction of” a peace
       officer. The gun may be repeatedly fired “next to” the peace officer, with the “line
       of fire” never crossing the body of the peace officer, and the shooter would still
       have satisfied the trajectory element of aggravated discharge.

¶ 56      The question then becomes whether this error rises to the level of plain error.

¶ 57       Defendant essentially argues that the giving of conflicting instructions amounts
       to second-prong plain error, citing the following cases: People v. Pollock, 202 Ill.
       2d 189, 212 (2002) (“[I]f conflicting instructions are given, one being a correct
       statement of law and the other an incorrect statement of law, the error cannot be
       deemed harmless.”); People v. Bush, 157 Ill. 2d 248, 254 (1993) (“[T]he giving of
       conflicting instructions, one of which is a correct statement of law and the other an
       incorrect statement of law, is not harmless error.”); People v. Haywood, 82 Ill. 2d
       540, 545 (1980) (“[T]he rule in Illinois is that when conflicting instructions are




                                                - 15 -
       given, one of which is a correct statement of law and the other is an incorrect
       statement of law, the error is not harmless.”); and People v. Jenkins, 69 Ill. 2d 61,
       66 (1977). The State argues that this principle only applies in harmless-error
       analysis. We note that all of the cases cited by defendant, except for Jenkins, were
       decided in the context of harmless error.

¶ 58       In Jenkins, two instructions were proffered, one by the State and one by the
       defendant. Jenkins, 69 Ill. 2d at 64. The State’s instruction was absent of any
       reference to an essential element that was also at issue in the case. Id. at 65. The
       defendant’s instruction properly listed the elements. The defendant did not object
       to the State’s instruction, and both were given. Id. This court specifically held that
       the issue warranted review under Rule 451(c)’s saving clause for unpreserved jury
       instruction issues. Id. at 65-66. Ultimately, this court reversed and remanded for a
       new trial, explaining:

          “[W]here the instructions are contradictory, the jury cannot perform its
          constitutional function. This inability is the fault of the court, whose duty it is
          to give the jury proper guidance, not to generate confusion, as was the case here.
          It is well established that the giving of contradictory instructions on an essential
          element in the case is prejudicial error, and is not cured by the fact that another
          instruction is correct. While it is true that an instruction may be inaccurate, and
          other instructions may remove this error, such cannot be so when the
          instructions are in direct conflict with one another, one stating the law correctly
          and the other erroneously. This is particularly true where the instruction defines
          the issues in the case or is mandatory in character. [Citations.]

              Where the instructions are contradictory the jury is put in the position of
          having to select the proper instruction—a function exclusively that of the court.
          As far as can be known, defendant might well have been convicted on the basis
          of the erroneous instruction. Certainly, a person should not stand to lose his
          liberty because a jury has received equivocal instructions.” Id. at 66-67.

¶ 59       This court came to this conclusion without reviewing the evidence in the case.
       Although our plain-error analysis of jury instruction issues has evolved since
       Jenkins, it nevertheless remains good law. Whereas a single erroneous instruction
       might be cured by other instructions or by some other showing of a lack of
       prejudice, two directly conflicting instructions on an essential element, one stating



                                               - 16 -
       the law correctly and the other erroneously, cannot be cured this way due to the
       simple fact that we can never know which instruction the jury was following. What
       is at issue with this error is the integrity of the judicial system itself. Thus,
       regardless of whether it is plain-error or harmless-error analysis, such an error is
       presumed to be prejudicial.

¶ 60       Turning back to the second answer in the mid-deliberation instruction, we
       conclude that there is such an error here. As we outlined above, the second answer
       contains two possible interpretations. Under the first interpretation (that “in the line
       of fire” is equivalent to “in the direction of discharge”), the jury was improperly
       instructed to determine whether any officers “may have been” in the direction of
       discharge. That instruction directly contradicted the earlier instruction that the jury
       had to determine beyond a reasonable doubt the “Second proposition, that the
       Defendant discharged a firearm in the direction of [officer’s name].” Consequently,
       the two instructions directly conflict on the burden of proof in relation to an
       essential element of the offense.

¶ 61       We note that there may be a cogent argument that the second interpretation
       (wherein “in the line of fire” is distinct from “in the direction of discharge”) does
       not directly conflict with the prior instructions nor actually prejudice defendant.
       The problem is that we cannot know which interpretation the jury accepted and,
       given that both interpretations are incorrect statements of law, it is irrelevant. The
       jury was given contradictory instructions on an essential element, and we cannot
       know whether the jury relied on the proper instruction. There is a serious risk that
       the jury incorrectly found defendant guilty on some count because it found that the
       officer in that count may have been in the line of fire, rather than actually was in
       the direction of discharge. We will not take the place of the jury in attempting to
       determine which counts that might have affected and which might have survived.
       Remand and retrial are necessary.


¶ 62                                   Public Jury Selection

¶ 63        Lastly on cross-relief, defendant argues that his constitutional right to a public
       trial was violated because the circuit court excluded spectators from the courtroom
       during certain portions of jury selection without making adequate findings in
       support. See Presley v. Georgia, 558 U.S. 209, 213 (2010) (per curiam); U.S.



                                                - 17 -
       Const., amend. VI. However, the remedy for such a violation would be a new trial.
       Because we have already determined that retrial is necessary, we do not reach this
       issue.


¶ 64                                           Surplus Convictions

¶ 65                      Number of Discharges Effectively Alleged/Forfeiture

¶ 66       We now turn to the issue raised in the State’s petition for leave to appeal, which
       will likely recur on retrial: whether a single discharge in the direction of multiple
       peace officers can support multiple convictions of aggravated discharge of a
       firearm. 1 Defendant argues that a single discharge can only support a single
       aggravated discharge conviction, regardless of how many officers are in the
       direction of fire. The State argues that one conviction for each officer is required,
       or at least justified.

¶ 67        This question was initially raised under the one-act, one-crime rule of King, 66
       Ill. 2d 551. A threshold question to reaching the one-act, one-crime rule is to
       determine the unit of prosecution of the offense at issue. People v. Almond, 2015
       IL 113817, ¶ 33 (citing People v. Carter, 213 Ill. 2d 295, 301 (2004)). The unit of
       prosecution of an offense refers to what act or course of conduct the legislature has
       prohibited for purposes of a single conviction and sentence. Here, that requires us
       to determine whether the offense of aggravated discharge, by its own terms,
       commands a single conviction per discharge or a single conviction per person in
       the direction of a discharge. Framed differently, the question is whether defendant
       in this case committed the offense of aggravated discharge one time or four times
       with a single shot. Only if we conclude that defendant has committed the offense
       four times will we move on to consideration of the one-act, one-crime rule.



           1
             The State asks us, in its opening brief, to review the appellate court’s holding that the State
       effectively charged defendant with shooting only one time at the four officers. The State did not
       raise this issue in its petition for leave to appeal. On the contrary, it essentially conceded that it was
       relying on only one discharge to support the four convictions. We therefore find this issue forfeited.
       People v. McCarty, 223 Ill. 2d 109, 122 (2006) (noting “the failure to raise an issue in a petition for
       leave to appeal results in the forfeiture of that issue before this court”).




                                                        - 18 -
¶ 68        Determining the unit of prosecution is a question of statutory interpretation.
       Carter, 213 Ill. 2d at 300-01. The fundamental rule of statutory interpretation is to
       ascertain and give effect to the legislature’s intent, and the best indicator of that
       intent is the statutory language, given its plain and ordinary meaning. Cooke v.
       Illinois State Board of Elections, 2021 IL 125386, ¶ 52. The statute must be viewed
       as a whole, and as such, this court construes words and phrases not in isolation but
       relative to other pertinent statutory provisions. State ex rel. Leibowitz v. Family
       Vision Care, LLC, 2020 IL 124754, ¶ 35. We likewise keep in mind the subject
       addressed by the statute and the legislature’s apparent intent in enacting it. People
       ex rel. Madigan v. Wildermuth, 2017 IL 120763, ¶ 17.

¶ 69        In construing a criminal statute, courts must resist the impulse to speculate
       regarding legislative intent, for “probability is not a guide which a court, in
       construing a penal statute, can safely take.” United States v. Wiltberger, 18 U.S. (5
       Wheat.) 76, 105 (1820). Consequently, this court employs the doctrine of lenity to
       resolve any ambiguity in criminal statutes in the defendant’s favor. Carter, 213 Ill.
       2d at 301 (“Criminal or penal statutes must be strictly construed in the defendant’s
       favor, ‘and nothing should be taken by intendment or implication beyond the
       obvious or literal meaning of the statute.’ ” (quoting People v. Davis, 199 Ill.
       2d 130, 135 (2002))). This court has followed the lead of the United States Supreme
       Court in applying the doctrine of lenity where the unit of prosecution is unclear.
       E.g., People v. Manning, 71 Ill. 2d 132, 135-36 (1978) (citing Bell v. United States,
       349 U.S. 81 (1955)); Castle v. United States, 368 U.S. 13 (1961) (per curiam); and
       Carter, 213 Ill. 2d at 302-03 (citing United States v. Universal C.I.T. Credit Corp.,
       344 U.S. 218, 220-21 (1952), and Bell, 349 U.S. at 83). In such situations, a
       statutory provision imposes a single conviction for a single act unless multiple
       convictions are unambiguously commanded by the legislature. E.g., Manning, 71
       Ill. 2d 132; Carter, 213 Ill. 2d 295.


¶ 70                       Multiple Victims and Multiple Convictions

¶ 71       Before we interpret the statute itself, we address how the “victim” or “victims”
       of the crime is to be assessed in a unit of prosecution analysis. The State suggests
       that the number of victims controls the unit of prosecution analysis, citing the




                                              - 19 -
       proposition that “it is well settled that separate victims require separate convictions
       and sentences.” People v. Shum, 117 Ill. 2d 317, 363 (1987).

¶ 72       In Shum, the defendant killed a pregnant woman and was convicted of two
       separate crimes, murder and feticide. Id. at 332. The defendant argued under the
       one-act, one-crime principles of King that his single act of killing the mother could
       only support one conviction. Id. at 363. This court noted that there were two distinct
       victims of the defendant’s crime and then stated, “it is well settled that separate
       victims require separate convictions and sentences.” Id. The court went on, “In
       addition, the crime of feticide is not a lesser included offense of murder. *** Since
       there were two victims involved and feticide is not a lesser included offense of
       murder, both convictions may stand.” Id. at 363-64.

¶ 73       Shum does not stand for the proposition that the unit of prosecution of every
       offense must be based on the number of victims. Shum involved a one-act, one-
       crime analysis, and not a unit of prosecution analysis. The distinction between the
       two analyses is significant. The one-act, one-crime rule is a product of Illinois
       courts and generally relates to whether there is some fundamental unfairness in
       imposing multiple convictions and sentences for a single prohibited course of
       conduct. This question arises usually (though not exclusively) when two distinct
       offenses are charged based on the exact same conduct, as was the case in Shum. In
       contrast, a unit of prosecution question is one of statutory construction, common to
       courts around the country, aimed at determining how many times the same offense
       has been committed in a particular course of conduct. Thus, there was no unit of
       prosecution analysis in Shum because it was clear that the elements of both offenses
       had been satisfied one time each. The question there became whether it was proper
       to impose two convictions for two distinct offenses based on precisely the same act.
       Here, the question is how many times the offense of aggravated discharge has
       actually been committed. While the number of victims may control in a one-act,
       one-crime analysis, it does not control in a unit of prosecution analysis.

¶ 74       Somewhat in the alternative, the State asserts that this multiple-victims,
       multiple-convictions principle is simply a tool of statutory interpretation and is not
       limited to one-act, one-crime cases, citing People v. Butler, 64 Ill. 2d 485 (1976).
       We agree with the general proposition that consideration of the victim or victims is




                                               - 20 -
       proper in any statutory interpretation analysis. However, like the other tools of
       interpretation, it is not singularly controlling.

¶ 75        This point—that the number of victims is not controlling in unit of prosecution
       cases—is evident upon a cursory review of both federal and Illinois caselaw. For
       example, in Bell, 349 U.S. at 82, the Supreme Court considered the unit of
       prosecution in a statute that made it a crime to knowingly transport in interstate
       commerce any woman or girl for the purpose of prostitution or debauchery. Rather
       than determine who the victim of that offense might be or how many victims were
       at issue, the Court resolved the question by concluding that Congress had failed to
       make the unit of prosecution clear and then by applying the doctrine of lenity. Id.
       at 82-84.

¶ 76       The Supreme Court applied Bell in the one-paragraph per curiam opinion of
       Castle, 368 U.S. 13, where the defendant was convicted on five counts of unlawful
       transportation of five forged money orders. See Castle v. United States, 287 F.2d
       657 (5th Cir. 1961) (outlining the facts of the case). Under the principles announced
       in Bell, the simultaneous transportation of five forged money orders constituted a
       single offense because Congress had not clearly specified the unit of prosecution.
       Castle, 368 U.S at 13. No discussion of victimhood appears. Id.

¶ 77       In Universal C.I.T. Credit Corp., 344 U.S. at 218-19, the defendant corporation
       was charged with criminal violations of the minimum wage, overtime, and record-
       keeping provisions of sections 15 and 16(a) of the Fair Labor Standards Act of 1938
       (29 U.S.C. §§ 15, 16(a) (1950)). Thirty-two counts were brought against the
       defendant corporation. Universal C.I.T. Credit Corp., 344 U.S. at 219. The six
       minimum wage counts charged one violation per week; two of the charges related
       to one employee, two related to a second employee, and one related to a third
       employee. Id. The overtime and record-keeping counts were similarly broken down
       by both “victim” and “time.” Id. at 219-20. Despite this breakdown in the charging
       instrument, the Supreme Court did not determine the unit of prosecution based on
       the number of employees who were “victimized” by the defendant corporation’s
       violations, nor by the number of “times” the corporation failed to perform its legal
       duty. Rather, the Court ultimately concluded that Congress had prohibited three
       courses of conduct: paying less than minimum wage, paying less than the
       prescribed overtime rate, and failing to keep proper records of work hours. Id. at




                                              - 21 -
       223-24. Therefore, only three counts were proper, one for each course of conduct
       constituting a single offense. Id. at 226. This case illustrates the potential
       complexity of the unit of prosecution, the need for clear guidance from the
       legislature, and the principle that it is not the victim, but what the statute seeks to
       prohibit, that controls the unit of prosecution analysis.

¶ 78       This court has likewise relied on general principles of statutory interpretation
       rather than simply looking to the number of victims in such cases. In People v.
       Scott, 43 Ill. 2d 135, 137 (1969), the defendant was charged with three counts of
       burglary in that he intended to commit three separate crimes as part of his unlawful
       entry. Only one “victim” was present in the home, but this court did not find that
       fact dispositive. Rather, we held that the “primary concern in a burglary indictment
       is with the unlawful entry.” Id. at 144. Thus, the single entry in that case could only
       support a single conviction regardless of whether the defendant intended to commit
       multiple crimes. Id.

¶ 79        We conducted a similar analysis where there were multiple victims. In People
       v. Cole, 172 Ill. 2d 85, 92 (1996), the defendant unlawfully entered a home and hid
       in a closet for some time, whereupon he exited the closet and shot two people,
       killing one. Relevant here, the defendant was convicted of murder and two counts
       of home invasion. Id. at 93-94. One of the home invasions was predicated on
       infliction of harm to the murder victim. Id. at 100. The defendant argued that the
       murder and home invasion convictions could not both rest on the same act. Id. This
       court resolved that one-act, one-crime question on unit of prosecution grounds. We
       held that the home invasion statute supported only a single conviction regardless of
       the number of people present or victimized, because the statute made it a crime to
       enter another’s home when “ ‘one or more persons is present.’ ” Id. at 102. This
       statutory language persuaded us that the legislature intended to impose a single
       conviction for a single entry regardless of the number of victims. Id. In effect, we
       held that the unit of prosecution of home invasion was based on the number of
       “invasions” and not the number of victims. This language (“one or more persons is
       present”) is still a part of our home invasion statute today (see 720 ILCS 5/19-6(a)
       (West 2020)).

¶ 80      In People v. Lavallier, 187 Ill. 2d 464, 466 (1999), the defendant was driving
       drunk when he crashed into another car, severely injuring the two passengers of the




                                               - 22 -
       other car. The defendant was found guilty of two counts of aggravated driving
       under the influence of alcohol (aggravated DUI) based on causing great bodily
       harm while driving drunk. Id. at 467. The appellate court looked to the number of
       victims to justify multiple convictions, but this court looked to the statute itself
       instead. Id. at 467-68. This court noted that a misdemeanor DUI was aggravated by
       causing great bodily harm but that “the essential and underlying criminal act
       remains the same: driving while under the influence of alcohol.” Id. at 469.
       Consequently, the single act of driving drunk was not transformed into multiple
       felonies by virtue of the fact that multiple people were injured as a result. Id. To
       support this holding, we distinguished the offense of aggravated DUI from the
       offense of reckless conduct (720 ILCS 5/12-5) (West 1994)), which had previously
       been used to justify multiple convictions based on the injury of multiple persons in
       a single car crash. Lavallier, 187 Ill. 2d at 470 (citing People v. Grover, 93 Ill. App.
       3d 877 (1981)). We noted that the two offenses were defined differently. Id. at 470-
       71. Reckless conduct was defined in terms of bodily injury or endangerment to an
       individual, whereas the offense of aggravated DUI was defined in terms of driving
       while intoxicated and was aggravated by bodily injury to another. Id. Lastly, we
       noted that, if the legislature intended to impose multiple convictions and sentences
       for aggravated DUI in this scenario, it would have done so explicitly. Id. at 471.
       The legislature has not seen fit to do so.

¶ 81       The last set of cases we will review here is that of Manning, Carter, and
       Almond. In Manning, the defendant was found in possession of both amphetamines
       and barbiturates. The statute made it “ ‘unlawful for any person knowingly to
       possess a controlled substance.’ ” Manning, 71 Ill. 2d at 134 (quoting Ill. Rev. Stat.
       1973, ch. 56½, ¶ 1402). The statute listed barbiturates and amphetamines as
       controlled substances in distinct subsections. The issue before this court was
       whether simultaneous possession of two controlled substances could support two
       convictions. Id. Noting that other states with a similar statute had held in the
       affirmative, this court looked to the federal and Illinois caselaw on unit of
       prosecution cases to hold differently. Id. at 134-35. Citing Bell, 349 U.S. at 83, we
       concluded that only one conviction was proper under the statute given the lack of a
       statutory provision to the contrary. Manning, 71 Ill. 2d at 137. That statute has since
       been amended and now provides, “A violation of this Act with respect to each of
       the controlled substances listed herein constitutes a single and separate violation of
       this Act.” 720 ILCS 570/402 (West 2020); see Pub. Act 89-404, § 25 (eff. Aug. 20,



                                                - 23 -
       1995). No discussion of who the victim of unlawful possession of a controlled
       substance might be is found in Manning.

¶ 82        Carter and Almond are related cases dealing with a similar issue. In Carter, 213
       Ill. 2d at 298, the defendant was a felon found in possession of two loaded firearms.
       The offense of unlawful possession of weapons by a felon prohibited the possession
       of “any firearm or any firearm ammunition” by a felon. 720 ILCS 5/24-1.1 (West
       1996). Defendant was convicted of four counts, one for each firearm and each set
       of ammunition. Carter, 213 Ill. 2d at 298. We concluded, again citing Bell, that the
       unit of prosecution was ambiguous. Id. at 306. We therefore applied the doctrine of
       lenity and vacated three of the four counts. Id. The legislature later amended the
       language to provide, “The possession of each firearm or firearm ammunition in
       violation of this Section constitutes a single and separate violation.” 720 ILCS 5/24-
       1.1(e) (West 2006); see Pub. Act 94-284, § 10 (eff. July 21, 2005). We recognized
       that amendment in Almond, 2015 IL 113817, ¶¶ 38-39, and noted that the “intent
       to permit separate convictions for simultaneous possession of a firearm and
       ammunition under the [statute] could not be clearer.”

¶ 83       From these and other cases, it is clear that the number of “victims” does not
       control the unit of prosecution. Rather, in determining the unit of prosecution, this
       court looks to the language of the statute to determine what precisely has been
       prohibited by the legislature and in what unit of time, actions, or instances that
       crime is committed once. In this analysis, it is the unambiguous intent of the
       legislature that controls. If the legislature fails to indicate the unit of prosecution,
       either by an express definition, clear language, or by some unambiguous design of
       the offense, courts in Illinois will not guess at the answer. In such an event, doubt
       will be resolved against construing the statute as supporting multiple instances of
       the same offense based on the exact same act.


¶ 84                      Statutory Construction of Section 24-1.2(a)(3)

¶ 85      We now construe the statute itself. The provision at issue reads:

              “§ 24-1.2. Aggravated discharge of a firearm.




                                                - 24 -
             (a) A person commits aggravated discharge of a firearm when he or she
          knowingly or intentionally:

                                              ***

                  (3) Discharges a firearm in the direction of a person he or she knows to
              be a peace officer, a community policing volunteer, a correctional
              institution employee, or a fireman while the officer, volunteer, employee or
              fireman is engaged in the execution of any of his or her official duties, or to
              prevent the officer, volunteer, employee or fireman from performing his or
              her official duties, or in retaliation for the officer, volunteer, employee or
              fireman performing his or her official duties[.]” 720 ILCS 5/24-1.2(a)(3)
              (West 2016).

¶ 86       We first note that there are at least four possible units of prosecution, best
       illustrated by the question: How many convictions are imposed by the statute where
       a defendant shoots twice at a group of four officers? One? Two? Four? Eight? One
       unit of prosecution might be based on the number of discharges, regardless of the
       number of people in the direction of discharge (yielding an answer of “two” in our
       hypothetical). Another unit of prosecution—argued by the State in its closing
       argument—might be the number of people in the direction of discharge, regardless
       of the number of discharges (yielding an answer of four). Another might be the
       number of discharges multiplied by the number of people in the direction of
       discharge (yielding an answer of eight). Another possibility is that the offense is
       committed one time regardless of the number of discharges and regardless of the
       number of officers in the direction of discharge (yielding an answer of one).
       Although we are only being asked how many convictions are imposed by a single
       shot at four officers, we are cognizant of the far-reaching effect any holding we
       reach might have. This is, in part, why courts require the legislature to make the
       answer clear. Ultimately, our function is not to pick what we think would be “best”
       but to determine which one the people’s representatives have commanded in the
       particular situation before us.

¶ 87       Turning to the statute itself, we find no express definition of the unit of
       prosecution. Such language permeates the law, and there is no question that the
       legislature knows how to define the unit of prosecution. For example, the Employee
       Classification Act provides: “For purposes of this Section, each violation of this



                                              - 25 -
       Act for each person and for each day the violation continues shall constitute a
       separate and distinct violation.” 820 ILCS 185/40(a) (West 2020). The Swimming
       Facility Act makes the violation thereof a misdemeanor and provides: “Each day’s
       violation constitutes a separate offense.” 210 ILCS 125/22 (West 2020). The statute
       governing child pornography provides: “The possession of each individual film,
       videotape, photograph, or other similar visual reproduction or depiction by
       computer in violation of this Section constitutes a single and separate violation.”
       720 ILCS 5/11-20.1(a-5) (West 2020). Notably, that subsection goes on to specify
       that the possession of multiple copies of an identical depiction only constitutes a
       single offense. Id. As discussed above, the possession statutes for controlled
       substances and firearms both define the unit of prosecution expressly. 720 ILCS
       570/402 (West 2020) (“A violation of this Act with respect to each of the controlled
       substances listed herein constitutes a single and separate violation of this Act.”);
       720 ILCS 5/24-1.1(e) (West 2020) (“The possession of each firearm or firearm
       ammunition in violation of this Section constitutes a single and separate
       violation.”).

¶ 88       The lack of an express definition of the unit of prosecution has led this court to
       conclude that the unit of prosecution was ambiguous and therefore subject to the
       doctrine of lenity, as in Manning and Carter. Even in the absence of such a
       definition, however, we have discerned the legislature’s intent in otherwise clear
       language. Cole, 172 Ill. 2d at 102 (finding the language “ ‘that one or more persons
       is present’ ” persuasive that a single conviction for home invasion is proper where
       there is a single entry, regardless of the number of people present in the home
       (quoting 720 ILCS 5/12-11 (West 1992))); see also Ebeling v. Morgan, 237 U.S.
       625 (1915) (noting that the language of the offense plainly indicated intent to
       protect mailbags); Blockburger v. United States, 284 U.S. 299 (1932) (stating that
       the offense prohibited each individual sale of narcotics). However, no such
       language appears in this offense.

¶ 89       The State suggests that, because the statute lacks this kind of clear language
       (e.g., “in the direction of one or more peace officers”), we can safely conclude that
       the legislature commanded multiple convictions for a single discharge in the
       direction of multiple peace officers. We do not agree. This kind of analysis distorts
       the strict construction required in criminal statutes. Regardless, this assertion
       assumes too much; the absence of expressly stated intent in one direction does not




                                               - 26 -
       yield a showing of clear intent in the other direction. It merely leaves the statute
       without any clearly stated intent. Nor can any potential ambiguity be resolved with
       this kind of analysis. Such analysis would invert the doctrine of lenity by holding
       that, since the legislature did not expressly command a single conviction, it
       therefore commanded multiple convictions.

¶ 90       Even in the absence of an express definition or clear language, this court has
       discerned the unit of prosecution by virtue of the design of the offense itself, such
       as in Lavallier, 187 Ill. 2d at 469 (a single conviction for aggravated DUI is proper
       even where multiple people are injured in a resulting car crash), and Scott, 43 Ill.
       2d at 144 (a single conviction of burglary is proper despite the intent to commit
       three separate crimes because “[t]he primary concern in a burglary indictment is
       with the unlawful entry”). See also Universal C.I.T. Credit Corp., 344 U.S. at 226
       (holding that the statute prohibited a course of conduct, rather than individual
       instances of violating a statutory duty). We therefore turn to the design of the
       offense itself to determine what exactly has been criminalized.

¶ 91        At its core, the offense of aggravated discharge criminalizes firing a gun in the
       direction of a person or in the direction of a building or vehicle that has people in
       it. See 720 ILCS 5/24-1.2(a)(1), (2) (West 2016). The punishment is enhanced if
       the discharge is in the direction of certain classes of people or vehicles, such as
       police officers, medical service personnel, school teachers, etc. Id. § 24-1.2(a)(3)-
       (9), (b). It is the “discharge in the direction of,” and not any other harm or injury,
       that is criminalized. This is evidenced by the fact that no proof of any other harm
       or injury, apart from whatever harm is implicit in the “discharge in the direction of”
       itself, is required to prove the commission of the offense.

¶ 92        The statute makes both of these conditions—the discharge and the direction—
       necessary for criminal punishment. The crime is not completed without a discharge,
       yet a mere discharge does not suffice. The physical act required for the crime is not
       merely pulling the trigger but pulling the trigger while the gun is pointed in a
       particular direction. The offense appears to criminalize each qualifying discharge,
       but it also appears to criminalize each “in the direction of” condition that is met,
       i.e., it appears to criminalize each instance of a person, building, or vehicle being
       in the direction of discharge.




                                               - 27 -
¶ 93       Consequently, we cannot say that the legislature has unambiguously outlined
       the unit of prosecution in an aggravated discharge. It is possible to conclude from
       the statute that the unit of prosecution is dependent upon the number of discharges,
       given that the physical act required to complete the offense is an actual discharge,
       that it is a certain kind of discharge itself that is prohibited, and that no harm or
       injury other than that inherent in the discharge itself is required for the offense to
       be complete. On the other hand, it is just as possible to conclude that the unit of
       prosecution is based upon the number of people, vehicles, or buildings in the
       direction of discharge given that the statute specifically delineates these specific
       categories; that the statute contains design elements directed at protecting these
       categories; and that one might conclude that there is an inherent harm suffered by
       each object in the direction of discharge that the statute seeks to criminalize.

¶ 94       We will not, therefore, take our best guess at what the legislature wanted. The
       legislature has the authority, responsibility, and ability to expressly define the unit
       of prosecution and does so often. Here, however, it has left that task to the judiciary.
       We therefore apply the doctrine of lenity, as we have repeatedly in this situation, to
       conclude that a single discharge in the direction of multiple peace officers
       constitutes a single offense. Manning, 71 Ill. 2d at 137 (citing Bell, 349 U.S. at 83);
       Carter, 213 Ill. 2d at 306 (same).


¶ 95                                      CONCLUSION

¶ 96       As to the speedy trial claim, defendant did not demand trial in the statutorily
       directed manner, and therefore he is considered to have agreed to the first
       continuance. We find no abuse of discretion in granting the State’s first motion for
       continuance. We therefore find no violation of defendant’s statutory speedy trial
       right, and counsel was not ineffective for pursuing futile motions on this issue. The
       erroneous and contradictory jury instructions, however, require reversal and retrial.
       On retrial, the unit of prosecution issue is likely to recur. Where the legislature can,
       but does not, define the unit of prosecution, this court will apply the doctrine of
       lenity. We hold that the offense of aggravated discharge of a firearm does not
       clearly define the unit of prosecution. Consequently, a single discharge in the
       direction of multiple police officers can sustain only one conviction. We remand




                                                - 28 -
        for retrial consistent with this opinion.


¶ 97        Affirmed in part and reversed in part.

¶ 98        Cause remanded.


¶ 99        JUSTICE CARTER, specially concurring:

¶ 100       I agree with the majority’s determination that, as a matter of statutory
        construction, a single discharge from a firearm in the direction of peace officers can
        sustain only one conviction for aggravated discharge of a firearm. Supra ¶ 97.
        Fundamentally, firing a single shot from a gun constitutes one act. If the legislature
        wants to authorize multiple convictions based on that single act, it must make that
        intention explicit. I also agree with the majority’s resolution of the cross-appeal,
        including their determination that the erroneous and contradictory jury instructions
        require a new trial. Supra ¶ 97.

¶ 101       I write separately, however, to clarify that our holding in this case should not
        be interpreted as prohibiting multiple convictions for aggravated discharge of a
        firearm when an offender fires multiple shots at more than one person. There can
        be no question that firing a gun more than once at different victims constitutes
        distinct acts that would support multiple convictions for aggravated discharge of a
        firearm. The majority’s holding here is limited to a single gunshot, concluding that
        “a single discharge in the direction of multiple police officers can sustain only one
        conviction [for aggravated discharge of a firearm].” Supra ¶ 97.

¶ 102       At issue in this case is subsection (a)(3) of the aggravated discharge of a firearm
        statute, which provides that a “person commits aggravated discharge of a firearm
        when he or she knowingly or intentionally *** [d]ischarges a firearm in the
        direction of a person he or she knows to be a peace officer *** while the officer
        *** is engaged in the execution of any of his or her official duties.” (Emphases
        added.) 720 ILCS 5/24-1.2(a)(3) (West 2016). The statute consistently uses
        singular terms to refer to the identified victim of the crime. Applying the plain
        meaning to this language, I agree with the State that the clear legislative intent of
        subsection (a)(3) is to protect individual officers from personal harm while on duty.




                                                    - 29 -
¶ 103       This conclusion is consistent with the aggravated discharge of a firearm statute
        when viewed as a whole. See People v. Casas, 2017 IL 120797, ¶ 18 (when
        construing a statute, the reviewing court “must view the statute as a whole,
        construing words and phrases in light of other relevant statutory provisions and not
        in isolation”). Section 24-1.2 broadly criminalizes discharging a firearm in the
        direction of an occupied building, an occupied vehicle, and at “a person” in various
        enumerated situations. 720 ILCS 5/24-1.2(a)(1)-(a)(9) (West 2016). Generally, the
        offense of aggravated discharge of a firearm is a Class 1 felony, but the offense is
        a Class X felony when the offender shoots at a peace officer, a community policing
        volunteer, a correctional institution employee, a fireman, an emergency
        management or medical services worker, a teacher, or a school employee, when
        that individual is engaged in the execution of his or her official duties. Id. § 24-
        1.2(b). Again, the identity and status of the victim is repeatedly referenced in the
        singular tense, suggesting legislative intent that each victim fired at by the offender
        constitutes a separate commission of the offense when the offender fires more than
        one shot.

¶ 104       In light of this framework, it is apparent that the overarching legislative goal of
        the aggravated discharge of a firearm statute is to deter gun violence by
        criminalizing the conduct of shooting a gun in the direction of another individual.
        To achieve that purpose, the State may seek multiple convictions of the offense
        when an offender fires several shots at more than one person. When several shots
        are fired at more than one person, there are multiple acts (each shot from the gun)
        and separate victims (each individual shot at by the offender). As this court has long
        recognized, “it is well settled that separate victims require separate convictions and
        sentences.” People v. Shum, 117 Ill. 2d 317, 363 (1987).

¶ 105       I would respectfully suggest it would be illogical to conclude that only one
        violation of the aggravated discharge statute has occurred when an offender shoots
        more than once in the direction of several different victims. It would also undermine
        the General Assembly’s goal of discouraging gun violence, which is a construction
        this court must necessarily reject. See People v. Garcia, 241 Ill. 2d 416, 427 (2011)
        (when construing a statute, legislative intent is paramount, and all other rules of
        statutory construction are subordinate).




                                                - 30 -
¶ 106        Although the majority’s opinion is limited to a single discharge, I believe it is
        important to recognize that when an offender discharges a firearm more than once
        at different victims the State may prosecute a separate charge of aggravated
        discharge of a firearm for each victim targeted by the offender’s gunfire. This is
        especially true when the victim is a public servant providing a vital public service
        at the time of the shooting. See 720 ILCS 24-1.2(b) (West 2016) (imposing a Class
        X felony sentence when the victim is a public employee engaged in his or her
        official duties). In my opinion, for purposes of subsection (a)(3), when an offender
        discharges a gun more than once at separate officers, each officer shot at by the
        offender constitutes a separate victim and justifies a separate conviction. See, e.g.,
        People v. Files, 260 Ill. App. 3d 618, 620 (1994) (affirming defendant’s two
        convictions of aggravated discharge of a firearm when the evidence demonstrated
        that defendant fired multiple shots during a “gun battle with two police officers”).

¶ 107       In summary, I believe that the State may obtain multiple convictions under
        subsection (a)(3) if the State can prove beyond a reasonable doubt that (1) the
        offender fired multiple shots at more than one officer engaged in his or her official
        duties and (2) the offender discharged his gun in the direction of each individual
        officer named in the charging instrument. 720 ILCS 5/24-1.2(a)(3) (West 2016).
        For these additional reasons, I specially concur in the majority’s decision.


¶ 108      JUSTICE NEVILLE joins in this special concurrence.




                                                - 31 -